        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 JENNIFER ROOT BANNON, as the Special
 Personal Representative of the Estate of
 Juston Root,

        Plaintiff,

        v.
                                                    Civil Action No. 1:20-cv-11501-RGS
 BOSTON POLICE OFFICERS DAVID
 GODIN, JOSEPH McMENAMY, LEROY
 FERNANDES, BRENDA FIGUEROA, and
 COREY THOMAS;                                      HEARING REQUESTED

 MASSACHUSETTS STATE TROOPER
 PAUL CONNEELY; and

 THE CITY OF BOSTON,
 MASSACHUSETTS;

        Defendants.


                    MEMORANDUM OF LAW IN SUPPORT OF
       PLAINTIFF’S MOTION FOR AN EVIDENTIARY HEARING AND SANCTIONS

       This case is about police officers shooting and killing an unarmed civilian, Juston Root.

Defendant David Godin, a Boston Police (“BPD”) officer who shot and killed Mr. Root, has

repeatedly claimed—including in his interrogatory answers signed under the penalties of perjury—

that he was not wearing a body worn camera (“BWC”) on the day of the shooting and that his

BWC was in his duty bag. But video footage from a fellow BPD officer’s BWC undeniably shows

that Defendant Officer Godin was wearing a BWC and, moments after the fatal shooting, removed

the BWC from his chest and tossed it into a cruiser. In other words, Defendant Officer Godin lied,

apparently to conceal the fact that he was wearing his BWC at the time of the fatal shooting.

       Defendant City of Boston (the “City”) was obligated to collect BWCs from all BPD

officers involved in two shootings and a vehicle pursuit that happened on February 7, upload all


                                                1
         Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 2 of 21




footage, and preserve that footage. BWC footage of the fatal shooting is the best and most

compelling evidence of what occurred at the time of the shooting. It captures police commands

allegedly given to Mr. Root, Mr. Root’s response, and the police opening fire on him. Despite

BPD policies governing the collection of BWC equipment after police fire their firearms and kill

a civilian, the City has not produced any video footage from Officer Godin’s BWC, any documents

concerning BPD’s process for collecting Defendant Officer Godin’s BWC, whether the City

investigated whether Officer Godin wore his BWC, or the nature and extent of the footage

contained on Officer Godin’s BWC on February 7, 2020. Nor has the City answered Plaintiff’s

interrogatories related to Officer Godin’s or all other responding BPD officers’ activation (or lack

of activation) of BWCs on February 7. If the City failed to fulfill its obligations to collect, review,

and preserve BWC footage—particularly from Defendant Officer Godin’s BWC—then any

footage that may have been recorded was likely deleted.

       Pursuant to Federal Rules of Civil Procedure 26(g)(3) and 37(c)(1) and the Court’s inherent

powers to protect the administration of justice, Plaintiff Jennifer Root Bannon (“Plaintiff’) requests

an evidentiary hearing to evaluate, among other things: (1) whether the City undertook any

investigation into whether its offers were wearing, or had activated, BWCs on the day of the

shooting; (2) the BPD’s process for storing and saving BWC footage; (3) whether Defendant

Officer Godin’s BWC was collected, the extent to which it recorded video or audio footage on the

day of the shooting, and whether that footage has been deleted; (4) if footage has been deleted,

determine when and by whom; and (5) whether Defendant Officer Godin and/or BPD supervisors

complied with and enforced BPD rules governing his use of (or failure to use) his BWC.

       Plaintiff also moves for sanctions against Defendant Officer Godin and the City in the form

of default judgment against both. In the alternative, Plaintiff seeks as sanctions adverse inference




                                                  2
         Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 3 of 21




instructions to the jury that Defendant Officer Godin had activated his BWC on February 7, that

his BWC recorded both shootings, and that the footage would show that Defendant Officer Godin’s

use of deadly force in Chestnut Hill was unreasonable. Plaintiff also seeks an award of her

expenses, including attorneys’ fees, in filing this motion and conducting an evidentiary hearing.

                                      BPD’S BWC POLICY

       BPD Rule 405 governs the use of BWCs and required BPD officers, including Defendant

Officer Godin, to activate their BWCs during the events of February 7. See Exhibit 1. During

each shift, a BPD officer must “[a]ffix his/her BWC properly upon his/her uniform in a manner

consistent with training,” “[p]osition and adjust the BWC to record events,” and “[a]ctivate the

BWC and record as outlined in [Rule 405 § 2.2].” BPD Rule 405, § 3.1 subsections 2.a, 2.b., and

2.d. Under Section 2.2, BPD officers must activate their BWCs during many types of encounters

with civilians, including: “Investigative person stops: consensual, or articulable reasonable

suspicion stops . . . , or stops supported by probable cause”; “All dispatched calls for service

involving contact with civilians”; “Initial responses by patrol officers, including on-site detentions,

investigations pursuant to an arrest, arrest, and initial suspect interviews on-scene”; “Incidents of

Pursuit Driving”; “Any contact that becomes adversarial, including a Use of Force incident, when

the officer has not already activated the BWC”; and “Any other civilian contact or official duty

that the officer reasonably believes should be recorded to enhance policing transparency, increase

public trust and police-community relations, or preserve factual representations of officer-civilian

interactions . . . ” Id. at § 2.2. BPD officers must “continue recording until the event has

concluded” and, “[t]o the extent possible, prior to deactivating a BWC, . . . state the reason for

doing so.” Id. at § 2.8. There can be little question that the BPD officers’ confrontation with Mr.

Root at Brigham & Women’s Hospital (“BWH”), the pursuit down Route 9, and the fatal shooting

in Chestnut Hill are types of civilian encounters that requires a BPD officer to activate his BWC.


                                                  3
         Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 4 of 21




        “If an officer fails to activate the BWC, fails to record the entire contact, or interrupts the

recording, the officer shall document in the incident report that a recording failure occurred.” Id.;

see also id. at § 3.1 subsection 2.g. An officer who does not create an incident report must “submit

BWC Special Notification Form to his/her Duty Supervisor to document that a recording failure

occurred by the end of the shift or as soon as practical.” Id. at § 2.2. Then “[t]he Duty Supervisor

shall submit the officer’s Form through his/her chain of command to his/her Bureau Chief.” Id.

        At the end of each shift, the officer must place his BWC on his assigned docking station,

which will charge the BWC’s battery and “transfer video data to the storage system.” Id. at § 3.2.

The officer must also categorize the recorded footage based on the nature of the police activity in

the footage. See id. at § 3.2.1.

        After “an Officer Involved Death, Officer Involved Shooting, or Other Use of Deadly

Force,” the patrol supervisor “shall collect all BWC equipment” belonging to officers involved in,

or who witnessed the incident. Id. at § 6.3. BPD personnel must “transport the [BWC] to the

involved officer’s assigned district or the Homicide Unit for upload into the system.” Id. An

officer who used deadly force, as well as supervisors and other officers at the scene, “shall not

view any video before the Homicide Unit or Firearm Discharge Investigation Team (‘FDIT’) views

the footage and uploads it into the system.” Id. at § 6.2.

        Duty supervisors must ensure that BPD officers follow Rule 405, and commanding officers

or their designees must “review BWC activity logs and reports to ensure officers remain in

compliance with Department policy and training.” Id. at § 5.1.

        BWC footage related to a death investigation or use of deadly force shall be retained

indefinitely. Id. at § 9.2.




                                                  4
             Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 5 of 21




                                         FACTUAL BACKGROUND1

1.         Police Shot Killed Mr. Root on February 7, 2020.

           On the morning of February 7, 2020, Mr. Root drove to the area around BWH in Boston.

The BPD was called to the area with a report of a person with a gun. Defendant Officer Godin

and BPD Officer Michael St. Peter arrived in separate cruisers at the intersection of Fenwood Road

and Vining Street near where Mr. Root had gotten out of his car. Defendant Officer Godin exited

his cruiser as Mr. Root walked on the sidewalk away from the intersection. Defendant Officer

Godin—now on foot—turned the corner, encountered Mr. Root, and drew his firearm. When Mr.

Root turned around and saw Defendant Officer Godin’s gun pointing in his direction, he removed

from his waistband an uncharged, unloaded, clear plastic paintball gun. Defendant Officer Godin

fired at Mr. Root and stumbled backward, falling onto the sidewalk and into the intersection.

Defendant Officer Godin got up and tried to fire again at Mr. Root, but his firearm jammed. During

this series of events, Officer St. Peter, who had parked his cruiser in the middle of the intersection

of Fenwood Road and Vining Street, also fired at Mr. Root.

           Mr. Root was hit with at least one bullet fired by Defendant Officer Godin or Officer St.

Peter. After being shot, Mr. Root limped back to this car and drove away. Defendant Officer

Godin and Officer St. Peter got in their respective cruisers and followed Mr. Root. Other BPD

cruisers and Massachusetts State Police joined the pursuit. During the pursuit, Defendant Officer

Godin fixed the jam in the firearm he was carrying.

           Mr. Root drove westbound on Huntington Avenue in Boston, which becomes Route 9 in

Brookline. He was bleeding profusely due to the gunshot wound(s) he sustained near BWH. At

the intersection of Route 9 and Hammond Street in Chestnut Hill, Mr. Root’s car collided with



1
    The Factual Background section includes only those facts that are relevant to the present motion.



                                                            5
         Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 6 of 21




another vehicle. His car traveled through the intersection and stopped on Route 9 at or near the

entrance to a shopping center parking lot. Mr. Root’s car was heavily damaged, two wheels had

fallen off, and a third tire was partially hanging off. He got out of the car, stumbled around the

front of it, and limped onto a nearby sidewalk, where he fell to the ground and lay on his back. He

managed to get back on his feet and then stumbled toward a mulched area near the entrance to the

shopping center parking lot.

        Defendant Officer Godin and other officers arrived at the entrance to the parking lot. They

got out of their cruisers and approached Mr. Root, who was on the ground, covered in blood, and

non-verbal. A former EMT who had been sitting in her car in the parking lot ran to help Mr. Root

and was trying to administer aid to him. Officers arrived and yelled at her to run away, which she

did. Officers were simultaneously yelling confusing commands at Mr. Root. Given his condition

and the fact that the commands made little sense given the circumstances, he could not have

comprehended or responded to the commands. Within a matter of seconds, Defendant Officer

Godin, four other BPD officers, and a Massachusetts state trooper2 opened fire without warning

and shot Mr. Root at least 31 times. Mr. Root died from the shooting.

2.      Defendant Officer Godin Told Police Investigators that He Was Not Wearing a
        BWC on February 7, 2020 and that His BWC Was in His Duty Bag.

        The Norfolk County District Attorney’s Office opened a criminal investigation into Mr.

Root’s death. As part of that investigation, on February 12, 2020—five days after the shooting—

a State Police lieutenant and a BPD detective sergeant interviewed Defendant Officer Godin. See

Exhibit 2 (transcript of interview with relevant portions are highlighted in yellow). During the

interview, Defendant Officer Godin told the investigators that though he is assigned a BWC, it was



2
  The four other BPD officers (Joseph McMenamy, Leroy Fernandes, Brenda Figueroa, and Corey Thomas) and the
state trooper (Paul Conneely) are defendants in this case.



                                                     6
         Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 7 of 21




not affixed to his body on February 7. See id. at COB 2629. Instead, Defendant Officer Godin

claimed that the BWC was left “[i]n [his] duty bag.” Id. at COB 2630. When an investigator

asked if there was a reason why he was not wearing the BWC, Defendant Officer Godin replied,

“I didn’t put, I just didn’t have it on. . . . I don’t keep it on my body unless I get out for a call.” Id.

The investigators did not ask any follow up questions about Defendant Officer Godin’s BWC.

        In addition, the BPD’s final Firearm Discharge Investigation Team (“FDIT”) report on its

officers’ intentional firearm discharges on February 7 states that “Police Officer David Godin was

not wearing his Body Worn Camera at the time of discharge. The BWC was inside of his assigned

Department-vehicle.” Exhibit 3 at ROOT_0002296.

3.      In His Interrogatory Answers, Defendant Officer Godin Claimed He Was Not
        Wearing a BWC on February 7, 2020, the BWC Was in His Duty Bag, and He Did
        Not Activate a BWC “At Any Time.”

        Two of Plaintiff’s interrogatories to Defendant Officer Godin relate to whether he wore or

activated a BWC on February 7, 2020. See Exhibit 4. First, Interrogatory No. 2 asked:

                Describe in detail Your use or activation of a BWC before, during,
                or after the Vehicle Pursuit and Chestnut Hill Shooting, including,
                without limitation, whether You failed to wear or activate a BWC;
                if You failed to wear or activate a BWC, Your reason for that failure;
                and, if You did activate a BWC, why You did so when You did.

Id. at p. 2. Defendant Officer Godin answered Interrogatory No. 2 as follows:

                I was not wearing my BWC during either the vehicle pursuit or the
                Chestnut Hill shooting, and did not activate it at any time. At the
                time I heard the call about the man with the gun at the Brigham, my
                camera was not yet affixed to my body; it was still in my duty bag.
                The call was not assigned to me. But given that I was just around
                the corner, and given the nature of the call, I responded to the scene
                quickly and soon thereafter became engaged with both the security
                guard and the suspect. The suspect pointed a firearm at me and fired.
                Thereafter, I was more concerned with apprehending the suspect
                who I believed just fired at me than with taking my camera out of
                my bag. I did not know if he would attempt to shoot someone else.

Id.


                                                    7
          Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 8 of 21




         Second, Interrogatory No. 7 asked: “State the basis for Your denial of the allegations in

Complaint ¶ 79 that You ‘were wearing a BWC during the [Chestnut Hill] [s]hooting’ but did not

activate[] it until after the shooting.’” Id. at p. 3. Defendant Officer Godin answered : “I was not

wearing my BWC during the incident and did not activate it at any time.” Id. at p. 4.

         Defendant Officer Godin signed his interrogatory answers under the pains and penalties of

perjury (id. at p. 7); his counsel signed the answers as well (id. at p. 6).

4.       Video Footage Shows Defendant Officer Godin Was Wearing a BWC When He Shot
         Mr. Root in Chestnut Hill.

         Some BPD officers at the scene of the Chestnut Hill shooting had activated their BWCs.

A BWC video with the file name “Officer_Involved_Shooting_And_Person_With_Gun.mp4”3

captured the aftermath of the shooting. A copy of that recording is being submitted to the Court

on a disk in connection with this motion and is labeled Exhibit 5. Still images from the footage

are compiled in Exhibit 6; some of those images are embedded in the following paragraphs.

Counsel for Plaintiff added the orange arrows to the still images.

         This recording starts while the Unidentified Officer is driving a cruiser, presumably during

the pursuit of Mr. Root. Seven minutes and 10 seconds into the recording, at which point the time

stamp on the upper right corner reads “T14:31:05Z,”4 he parks in Chestnut Hill near the scene of

the shooting and exits the cruiser. He runs on Route 9 through the intersection at Hammond Street

and toward the mulched area where Mr. Root had been killed. The shooting had already occurred



3
  Plaintiff received this video from the Norfolk Country District Attorney’s Office and produced to Defendants with
the Bates label ROOT_0000938. Plaintiff does not yet know which BPD officer was wearing the BWC that
captured this footage, but the officer is not a defendant in this case. Plaintiff refers to this BPD officer as the
“Unidentified Officer.”
4
  In the upper right corner of the footage, there is a date stamp that reads “2020-02-07” and a timestamp that beings
with “T14.” The timestamp is often difficult to read because it is superimposed over the video footage, and its
legibility depends on the scene in the upper right corner of the frame. The amount of time that has elapsed in the
video—here, 7 minutes and 10 seconds—can be ascertained using the video progress bar.



                                                          8
         Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 9 of 21




by the time this officer arrived. Roughly 45 seconds later, the Unidentified Officer sees Defendant

Officer Godin, points at him, and asks if he is alright. See Exhibit 6 at Image 1:

                                            IMAGE 1




 Timestamp: T14:31:51Z. Video progress bar: 07:55.

       Defendant Officer Godin walks toward the Unidentified Officer and, four or five seconds

later, is an arm’s length away from the Unidentified Officer. A BWC is clearly visible on the right

side of Defendant Officer Godin’s chest. See id. at Image 2.

       The Unidentified Officer asks Defendant Officer Godin, “What do you need?” Defendant

Officer Godin says, “I gotta get out of here.” The Unidentified Officer asks, “You want to go in

my car? Dave?” Defendant Officer Godin, who had been walking away, turns back toward the

Unidentified Officer. Again a BWC is clearly visible on the right side of Defendant Officer

Godin’s chest while he gestures with his right hand, which is empty. See id. at Images 3 and 4:




                                                 9
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 10 of 21




                                            IMAGE 3




 Timestamp: T14:32:10Z. Video progress bar: 08:15.

                                            IMAGE 4




 Timestamp: T14:32:11Z. Video progress bar: 08:16.

       Defendant Officer Godin asks whether anyone was shot “at Brigham,” to which the

Unidentified Officer answers that he does not think so. He then asks Defendant Officer Godin,

“What do you need?” Defendant Officer Godin responds, “I’m good,” waves the officer off, and

starts to walk away. His right hand is still empty. See id. at Images 5 and 6.


                                                10
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 11 of 21




       As Defendant Officer Godin walks toward a parked cruiser that has its driver’s side front

door open, he reaches upward with his right arm. See id. at Image 7. The Unidentified Officer

follows, and Defendant Officer Godin is seen holding a black object in the palm of his hand as he

walks toward the cruiser. See id. at Images 8, 9, and 10. With his right arm, Defendant Officer

Godin tosses the black object into the cruiser’s open door. See id. at Images 11 and 12. The video

shows that Defendant Officer Godin’s right hand is empty after he tosses the black object into the

cruiser. See id. at Images 13 and 14. Defendant Officer Godin reaches into the cruiser’s open

door and turns around holding a light-colored object that he apparently took from inside the cruiser.

When he turns around, the bracket to which his BWC had been affixed is clearly visible on his

jacket, but the BWC is gone. See id. at Image 15.

       A third officer asks the Unidentified Officer if the cruiser with the open door into which

Defendant Officer Godin tossed the black object is “Dave’s car.” The Unidentified Officer

responds that it is. The third officer then leans into the cruiser’s open door, comes back out, and

closes the door. That third officer was wearing a BWC. See id. at Image 16.

5.     A BPD Sergeant Detective Reported That He Transported Defendant Officer Godin
       to Headquarters Where Defendant Officer Godin Turned Over His BWC and
       Stated He Had Not Reviewed Any Footage on It.

       According to a FDIT Investigative Report prepared by BPD Sergeant Detective William

Doogan, he transported Defendant Officer Godin and another BPD officer “to BPD Headquarters

for interview” on February 7. Exhibit 7 at 2 (relevant portions of the report are highlighted in

yellow). According to Sgt. Det. Doogan, “[d]uring the ride, there was no conversation between

us/them about the circumstances of the incident.”         Id.   At Headquarters, “Officer Godin

surrendered his body-warn camera and the accompanying cell phone. Prior to doing so, Officer

Godin told Sgt. Det. Doogan that he had not reviewed any footage.” Id. at 3 (emphasis added).




                                                 11
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 12 of 21




Sgt. Det. Doogan then transported Defendant Officer Godin and the other BPD officer to the BPD

station to which they were assigned. Id.

6.     Defendant Officer Godin and the City Have Failed to Produce Responsive
       Documents Concerning BWCs.

       Plaintiff requested documents from Defendant Officer Godin and the City concerning his

and other BPD officers’ use or activation of BWCs on February 7. Specifically, Plaintiff sought

from Defendant Officer Godin “All Documents and Communications concerning whether You

used or activated a BWC before, during, or after the Vehicle Pursuit or the Chestnut Hill Shooting.”

Exhibit 8 at Request No. 6. Defendant Officer Godin made several objections to this request and

referred to two documents that the City Produced: the Norfolk County District Attorney’s Office’s

interview of Godin Bates stamped COB 2615-2649 (Exhibit 2) and the audio recording of that

interview Bates stamped COB 3095 (which is not an exhibit to this motion).

       As for the City, Plaintiff propounded three relevant document requests:

               Request No. 9: “All Documents and Communications, including
               but not limited to, reports, transcripts, notes, memoranda, audio
               recordings, radio transmissions, video recordings, photographs, text
               messages, and e-mails concerning the Chestnut Hill Shooting. This
               Request includes all BWC footage recorded on any BWC worn by
               any BPD officer who was at the scene before, during, or after the
               Chestnut Hill Shooting.”

               Request No. 10: “All Documents and Communications identifying
               all BPD officers who were at the scene before, during or after the
               Chestnut Hill Shooting.”

               Request No. 11: “All Documents and Communications concerning
               the BPD Officer Defendants’ use or lack of use of BWCs on
               February 7, 2020.”

Exhibit 9 at Request Nos. 9-11. In response to both Request Nos. 9 and 11, the City made several

objections and referred to the following sets of documents it produced, many of which have

nothing to do with BWCs: text messages and voicemails that Defendant Officer Thomas sent or



                                                12
         Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 13 of 21




received (COB 2469-2487); text messages and voicemails that Defendant Officer Godin sent or

received (COB 2581-2614); and transcripts and audio recordings of the Norfolk County District

Attorney’s Office’s interviews of the individual defendants and various eyewitnesses, reports from

the Brookline Fire and Police Departments, reports from the State Police, reports from the Norfolk

County District Attorney’s Office’s investigation, videos and photos of the scene at Chestnut Hill,

BWC footage (not tied to any specific officer), and photos of searches of Mr. Root’s car and home

(collectively at COB 2615-3490). In response to Request No. 10, the City objected on the grounds

that “communication” is vague and ambiguous but represented that it is in the process of compiling

responsive records and will supplement its response.

         Neither Defendant Officer Godin nor the City has produced documents or communications

concerning the collection of his equipment, including his BWC; any video or audio footage from

his BWC; audit information with respect to his BWC; whether Defendant Officer Godin or a

supervisor followed the requirements of BPD Rule 405 with respect to when “an officer fails to

activate the BWC, fails to record the entire contact, or interrupts the recording”; or whether any

supervisor or investigator followed up with Defendant Officer Godin about his purported failure

to wear a BWC on February 7.

         The City has been similarly evasive in its interrogatory answers. In response to the four

interrogatories concerning the use or activation of BWCs on February 7, the City raised objections

and then stated, “Notwithstanding and without waiving this objection, the City agrees to produce

the Boston Police Department’s investigatory documents upon the completion of the investigation

and will supplement this answer accordingly.” Exhibit 10 at Interrogatory Nos. 11-14.5 In other




5
  Beyond Interrogatory Nos. 11-14, the City has not substantively answered any of Plaintiff’s interrogatories. In
response to each Interrogatory, the City merely stated it would supplement its answer. See Exhibit 10.



                                                         13
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 14 of 21




words, the City is refusing to answer interrogatories concerning BWC use until the completion of

the BPD’s investigation. The City has not indicated when that might be.

                                         ARGUMENT

1.      An Evidentiary Hearing Is Necessary to Ascertain What Happened to the Video
        Footage from Defendant Officer Godin’s BWC on February 7, the Steps Taken by
        the BPD Recover His BWC and Preserve Its Footage, and Whether Defendant
        Officer Godin or the BPD Followed BPD Rules for BWCs.

        Given Defendant Officer Godin’s repeated dishonest conduct and the City’s failure to

properly review and produce responsive documents and answer interrogatories, an evidentiary

hearing is necessary to ensure evidence is preserved and to ascertain how BPD handled BWC

evidence after the fatal shooting.

        Video footage, especially BWC footage, is the most probative evidence of what happened

before and during the shooting at BWH, the vehicle pursuit, and the fatal shooting in Chestnut

Hill.   As the City itself acknowledges, BWCs “reinforce the public’s perception of police

professionalism and preserve factual representations of officer-civilian interactions.” BPD Rule

405, § 1 (Exhibit 1). For this reason, Defendant Officer Godin was required to wear and activate

his BWC on February 7, and the City was required to collect his BWC and preserve footage from

February 7 related to the shootings. See id. at §§ 2.2, 3.1, 3.2, 6.3, 9.2. Video evidence clearly

shows that he was wearing a BWC in the minutes after he shot and killed Mr. Root. Video evidence

also shows that within minutes of his having fired several bullets into Mr. Root and before Mr.

Root’s body had even been removed from the scene, Officer Godin made the conscious decision

to remove his BWC from his chest and throw it into his cruiser. Yet just days later, during his

interview with the Norfolk County District Attorney’s Office, Defendant Officer Godin concocted

a story about how he was not even wearing his BWC, and that instead, it was in his duty bag. See

Exhibit 2 at COB 2629-2630. He stuck to that false story in his sworn interrogatory answers. See



                                               14
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 15 of 21




Exhibit 4 at Interrogatory Nos. 2 and 7. Why would Officer Godin lie about not even having worn

his BWC on February 7 unless he was attempting to conceal harmful footage it recorded?

       According to a BPD FDIT Investigative Report prepared by Sgt. Det. Doogan, Defendant

Officer Godin was taken to BPD Headquarters where he turned over his BWC and, in doing so,

told Sgt. Det. Doogan that that he had not reviewed any footage on it. See Exhibit 7. Defendant

Officer Godin’s statement to Sgt. Det. Doogan clearly implies that he knew there was footage on

his BWC. But the City has not produced any footage taken on February 7 from Officer Godin’s

BWC; any documents reflecting the collection of Defendant Officer Godin’s BWC; any

documents reflecting the upload, review, or preservation of footage from Defendant Officer

Godin’s BWC; any investigation into the accuracy of Defendant Officer Godin’s repeated false

statements that he was not wearing his BWC on February 7; or any of the required reporting that

should have occurred when Defendant Officer Godin informed investigators that in violation of

BPD Rule 405 he had not worn or activated his BWC on February 7.

       The BWC footage in Exhibit 5 and the City’s refusal to answer interrogatories and produce

responsive documents related to Defendant Officer Godin’s BWC raise serious questions about

the thoroughness of the BPD’s investigation of the February 7 shootings, the thoroughness of the

Norfolk County District Attorney’s Office’s investigation of the shooting in Chestnut Hill, and

Defendant Officer Godin’s and the City’s conduct in this litigation. Where is the BWC that

Defendant Officer Godin surrendered? Where is the footage from his BWC that Defendant Officer

Godin claimed he had not reviewed? Was it preserved? Was that or any other footage deleted or

altered? Did Defendant Officer Godin and/or a supervisor follow the requirements of BPD Rule

405, § 2.2 to properly document his claimed failure to wear and activate his BWC? If so, where

is that documentation? Did BPD supervisors comply with the requirements of BPD Rule 405,




                                              15
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 16 of 21




§ 6.3 for collecting and securing BWC footage following a fatal shooting? Did the BPD conduct

any investigation into its officers’ use and activation of BWCs on February 7?

       These questions must be answered. They are directly relevant to Defendant Officer

Godin’s and the City’s credibility and liability. Because Defendant Officer Godin has proven

himself to be untruthful and the City has not taken its investigatory and discovery obligations

seriously, an evidentiary hearing, conducted under the supervision of this Court, is the only reliable

means of uncovering the truth. It is undeniably the best and most efficient way to secure testimony

and documentary evidence establishing the answers to these questions.

2.     Sanctions Are Warranted Against Both Defendant Officer Godin and the City.

       Interrogatories must be answered “fully” and “in writing under oath.” Fed. R. Civ. P.

33(b)(3). The person making the answers must sign them, and an attorney who raises objections

to interrogatories must sign as to the objections. See id. at 33(b)(5). In responding to document

requests, the responding party must either object to a request or produce (or permit inspection of)

responsive documents. See Fed. R. Civ. P. 34(b)(2). A signature on discovery responses is a

certification “that to the best of the person’s knowledge, information, and belief formed after a

reasonable inquiry,” the responses are “consistent with [the Federal Rules of Civil Procedure] and

warranted by existing law.” Fed. R. Civ. P. 26(g)(1). “If a certification violates [Rule 26(g)]

without substantial justification, the court, on motion or on its own, must impose an appropriate

sanction on the signer, the party on whose behalf the signer was acting, or both.” Id. at 26(g)(3).

Sanctions “may include an order to pay the reasonable expenses, including attorney’s fees, caused

by the violation.” Id. Moreover, “[i]f a party fails to provide information,” that party “is not

allowed to use that information to supply evidence” in the case, “unless the failure was

substantially justified or is harmless”—neither of which applies here. Fed. R. Civ. P. 37(c)(1).

Beyond that sanction, the court may order the payment of reasonable expenses caused by the


                                                 16
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 17 of 21




failure to properly provide information, may inform the jury of the party’s failure to provide that

information, and “may impose other appropriate sanctions, including” those listed in Rule

37(b)(2)(A)(i)-(vi). Id. at 37(1)(A)-(C) (“other appropriate sanctions” include directing facts to be

taken as established, prohibiting disobedient party from opposing claims or from introducing

designated matters into evidence, striking pleadings, rendering default judgment against

disobedient party, and treating failure to obey a court order as contempt of court).

        In addition, under its inherent powers to control discovery, the Court has discretion to enter

default judgment against a party for abuse of the discovery process. See Brockton Sav. Bank v.

Peat, Marwick, Mitchell & Co., 771 F.2d 5, 10, 12 (1st Cir. 1985) (district court acted within its

“wide discretion” in entering default judgment against defendant who repeatedly abused discovery

process, had a “history of evasiveness and intransigence,” and failed to explain its sudden

revelation that it did not retain evidence that was central to the case); see also id. at 11 (“A federal

district court must be able ‘to protect the administration of justice by levying sanctions in response

to abusive litigation practices.’”) (quoting Penthouse Int’l, Ltd. v. Playboy Enters., Inc., 663 F.2d

371, 386 (2d Cir. 1981)); accord Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1538, (11th Cir.

1993) (affirming imposition of the following sanctions against defendants and defense counsel

who resisted discovery and deliberately withheld discoverable information court had ordered them

to produce: default judgment on issue of liability, stricken discovery responses, award of

plaintiff’s costs and attorneys’ fees, and fines). The Court’s “inherent power is said to be

‘governed not by rule or statute but by the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.’” Brockton Sav. Bank,

771 F.2d at 11 (quoting Link v. Wabash R.R., 370 U.S. 626, 630-31 (1962)).




                                                  17
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 18 of 21




       Defendant Officer Godin’s conduct has been egregious, and the City’s conduct has not

been much better. During Defendant Officer Godin’s February 12, 2020 interview conducted by

a State Police lieutenant and a BPD detective sergeant in connection with the criminal investigation

of the Norfolk County District Attorney’s Office, he unequivocally stated that his BWC was not

affixed to him on the day of the shooting but was in his duty bag. That statement was a lie.

Defendant Officer Godin repeated the lie, under the penalties of perjury, in his interrogatory

answers. In his answer to Interrogatory No. 2, Defendant Officer Godin claimed, “I was more

concerned with apprehending the suspect who I believed just fired at me than with taking my

camera out of my bag.” Exhibit 4. That statement too was a lie. BPD—and, by extension the

City—knew or should have known that Defendant Officer Godin’s statement about his BWC was

false given that the footage at Exhibit 5—which shows he was wearing his BWC in Chestnut Hill

on February 7—was taken by another BPD officer’s BWC.

       BPD Rule 405 contains multiple provisions that governed Defendant Officer Godin’s and

BPD supervisors’ conduct related to his BWC:

          Defendant Officer Godin was required to wear and activate his BWC at BWH and keep
           it on throughout the vehicle pursuit and his interactions with Mr. Root that followed
           (Rule 405 §§ 2.2, 3.1);

          after failing to activate his BWC, he was required to complete an incident report
           documenting that failure (id. at § 2.2);

          if he failed to complete the incident report, he was required to submit a BWC Special
           Notification Form his to supervisor, and the supervisor was required to submit the Form
           through the chain of command to the Bureau Chief (id.);

          after the deadly shooting, a supervisor was required to collect Defendant Officer
           Godin’s BWC equipment, transport it to his assigned district or the Homicide Unit, and
           upload it to the system (id. at § 6.3);

          BPD is required to retain the footage indefinitely (id. at § 9.2); and

          BPD supervisors were required to ensure that Defendant Officer Godin complied with
           Rule 405 (id. at § 5.1).


                                                18
         Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 19 of 21




Despite these clear rules, the City has objected to document requests and interrogatories related to

the use and activation of BWCs on February 7, and it has not produced documents reflecting what

happened to Defendant Officer Godin’s BWC after the fatal shooting. The City’s failure to engage

in basic discovery of highly probative evidence concerning the only officer involved in both the

BWH and Chestnut Hill shootings is an unacceptable flouting of the discovery process.

        Based on the footage showing Defendant Officer Godin remove his BWC and toss it into

his cruiser (Exhibits 5 and 6), his repeated lie about his BWC being in his duty bag (Exhibits 2,

3, and 4), and Sgt. Det. Doogan’s report stating the Defendant Officer Godin told him that he had

not viewed any footage from his BWC (Exhibit 7), the only reasonable inferences are that (1) his

BWC contained footage from February 7, (2) he was extremely concerned about the contents of

that footage, and (3) he wanted to ensure that the footage was concealed. If he believed the video

footage would have exonerated him, he would not have hidden it.

        At bottom, Plaintiff has been denied the most compelling piece of evidence available to

demonstrate that Defendant Officer Godin’s and the other individual defendants’ use of deadly

force against Mr. Root was unreasonable. Footage from Defendant Officer Godin’s BWC may

have also contained evidence of Defendant BPD Officer Joseph McMenamy kicking Mr. Root

seconds before the fatal shooting.6 Of the other officers who shot Mr. Root in Chestnut Hill,

Defendant Trooper Conneely was not required to wear a BWC, Defendant Officers Fernandes and

Thomas were apparently working overtime shifts (and, for some inexplicable reason, BPD policy

does not require BWCs to be worn on overtime shifts), Defendant Officer McMenamy was

wearing his BWC but only activated it after the shooting, and Defendant Officer Figueroa had




6
 Counts 5 and 6, brought under 42 U.S.C. § 1983 and Mass. G.L. c. 12, §§ 11H and 11I, respectively, relate to
Defendant Officer McMenamy having kicked Mr. Root immediately before the fatal shooting.



                                                        19
        Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 20 of 21




activated her BWC but had her arm over the BWC during the shooting. The City has not produced

BWC footage from any other officer showing the shooting itself.

       Defendant Officer Godin has repeatedly been dishonest. He lied to the Norfolk County

District Attorney’s Office investigators and falsified his interrogatory answers. On the day of the

shooting, he told Sgt. Det. Doogan that he had not reviewed footage of the shooting on his BWC—

footage he obviously believed existed at the time. Moreover, the City was required to collect

Defendant Officer Godin’s BWC, upload and review the footage on it, and produce that footage

to the Plaintiff. It has failed to do so. It too has hidden behind Defendant Officer Godin’s perjured

testimony that his BWC was sitting in his duty bag on February 7. The City’s supervision of its

police officers is paramount. As armed agents of the City, BPD officers are responsible for

following BPD policies and respecting civilians’ constitutional rights. Defendant Officer Godin

and the City have failed to comply with their discovery obligations. Accordingly, sanctions—

including default judgment and Plaintiff’s costs and attorneys’ fees in bringing this motion and

conducting an evidentiary hearing—are warranted against both. Short of default judgment, in the

alternative, Plaintiff seeks as sanctions adverse inference jury instructions that Defendant Officer

Godin had activated his BWC on February 7, the BWC recorded both shootings, and the footage

would show that Defendant Officer Godin’s use of deadly force in Chestnut Hill was unreasonable.

                                         CONCLUSION

       Because Defendant Officer Godin has repeatedly lied about whether he wore a BWC on

February 7 and the City has not produced information related to his BWC or any footage from

February 7 that his BWC may have recorded, Plaintiff respectfully requests an evidentiary hearing

on the issues laid out in Argument Section 1. Plaintiff also respectfully requests that the Court

impose sanctions on Defendant Officer Godin and the City as outlined in Argument Section 2.




                                                 20
      Case 1:20-cv-11501-RGS Document 48 Filed 05/04/21 Page 21 of 21




Dated: May 4, 2021                    Respectfully submitted,

                                      PLAINTIFF JENNIFER ROOT BANNON,

                                      By her attorneys,

                                      /s/ Mark A. Berthiaume
                                      Mark A. Berthiaume (BBO # 041715)
                                      Gary R. Greenberg (BBO # 209420)
                                      Alison T. Holdway (BBO # 690569)
                                      Greenberg Traurig, LLP
                                      One International Place, Suite 2000
                                      Boston, MA 02110
                                      Tel.: 617-310-6000
                                      Fax: 617-310-6001
                                      berthiaumem@gtlaw.com
                                      greenbergg@gtlaw.com
                                      holdwaya@gtlaw.com




                                    21
